DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2006/0039775 to Mizuno.
Mizuno ‘775 teaches limitations for a “faceted lobular threaded component” – as shown and described, “comprising: a head” – at 2, “a shank extending along a longitudinal axis away from the head” – extending from the head as shown, “and an external faceted lobular thread in the shank extending around the longitudinal axis; wherein the external faceted lobular thread includes: at least four facets per thread revolution, and at least four lobes per thread revolution circumferentially interspersed between the at least four facets and established by the at least four facets” -   as shown and described wherein the prior art structure is geometrically analogous to that presently disclosed and corresponding to the limitations.

    PNG
    media_image1.png
    339
    244
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    255
    media_image2.png
    Greyscale


As regards claim 2, reference teaches further limitation of “the shank has no flutes interrupting the thread such that the thread is circumferentially continuous with no interruptions” – as shown. 
As regards claim 3, reference teaches further limitation of “thread extends circumferentially continuously from an end wall of the shank to an annular channel of the shank, the annular channel located adjacent the head” – as shown in Fig 1 for example. 
As regards claim 4, reference teaches further limitation of “the thread has eight facets and eight lobes” – as shown in Fig 3 for example.
As regards claim 11, reference teaches further limitation of “the lobes each define a major diameter of the thread in the shank, and the facets each define a minor diameter of the thread in the shank, the minor diameter being smaller than the major diameter” – as shown.
As regards claim 13, reference teaches further limitation of “the shank has no flutes interrupting the external thread such that the thread is circumferentially continuous with no interruptions, and wherein the external thread extends circumferentially continuously from the closed end of the shank to the external unthreaded cylindrical portion” – as shown. 

Allowable Subject Matter
Claims 5-10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2005/005821 discloses a similar internal threaded bolt component as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677